Order entered January 15, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00017-CR

                              RICARDO BELTRAN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F10-56077-M

                                            ORDER
       The clerk’s record in the above appeal was filed January 11, 2019. The trial court’s

charge to the jury on guilt/innocence, which counsel requested included in the clerk’s record, is

missing from that record. See TEX. R. APP. P. 34.5(a)(4); (b).

       We ORDER Dallas County District Clerk Felicia Pitre to file a supplemental clerk’s

record containing the trial court’s charge to the jury on guilt/innocence in this appeal WITHIN

FOURTEEN DAYS of the date of this order.



                                                      /s/   CORY L. CARLYLE
                                                            JUSTICE